Name: Commission Regulation (EEC) No 3801/92 of 23 December 1992 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  social affairs;  leather and textile industries
 Date Published: nan

 30.12.1992 EN Official Journal of the European Communities L 384/9 COMMISSION REGULATION (EEC) NO 3801/92 of 23 December 1992 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EEC) No 3800/92 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is appropriate that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to the invoked under the provisions in Article 65 of Commission Regulation (EEC) No 3796/90 (3), for a period of three months by the holder if a binding contract has been concluded such as is envisaged in Article 14 (3) (a) or (b) of Commission Regulation (EEC) No 1715/90 (4); Whereas this Regulation concerns also the products referred to in Commission Regulation (EEC) No 1074/80 (5); whereas, therefore, the latter should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked pursuant to the provisions of Article 6 of Regulation (EEC) No 3796/90 for a period of three months by the holder if a binding contract has been concluded as envisaged in Article 14 (3) (a) or (b) of Regulation (EEC) No 1715/90. Article 3 Regulation (EEC) No 1074 is hereby repealed. Article 4 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) See page 8 of this Official Journal. (3) OJ No L 365, 28. 12. 1990, p. 17. (4) OJ No L 160, 26. 6. 1990, p. 1. (5) OJ No L 113, 1. 5. 1980, p. 54. ANNEX Description CN classification (1) (2) (3) 1. Training shoes with outer soles of coarsely patterned rubber or plastics and uppers of textile material on which strips of leather and/or plastics-coated textile material are sewn externally in various combinations, covering the surface up to approximately 70 %. (See sketch Nos. 1 to 6) 6404 11 00 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature by notes 3 and 4 (a) and the additional note 1 to Chapter 64 and by the wording of CN codes 6404 and 6404 11 00. After the removal of the strips of leather and/or plastics-coated textile material, all of which are regarded as reinforcements, the external surface area of the uppers consists entirely of textile material. 2. Training shoes with a rubber outer sole, a 27-cm long in-sole and a plastics upper on the outside of which are sewn leather strips or pieces covering about 40 % of the surface. 6402 99 93 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature by note 4 (a) and the additional note 1 to Chapter 64 and by the wording of CN codes 6402, 6402 99 and 6402 99 93. 3. Training shoes with outer soles of plastics and textile uppers on which are sewn at various points pieces of leather (65 %) and plastics (18 %). (See sketch No 7) 6404 11 00 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature, by notes 3 and 4 (a) and the additional note 1 to Chapter 64 and by the wording of CN codes 6404 and 6404 11 00. After removal of the pieces of leather and plastics, all of which are regarded as reinforcements, the external surface area of the uppers consists entirely of textile material 4. Training shoes which cover the ankle, with outer soles of coarsely patterned rubber and uppers of plastics (79 %) and leather (21 %) completely covering the textile internal shell, which serves as a lining on to which the leather and plastics are sewn. (See sketch No 8) 6402 91 90 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature, by note 4 (a) and the additional note 1 to Chapter 64 and by the wording of CN codes 642, 6402 91 and 6402 91 90 5. Training shoes which cover the ankle with in-soles of not less than 24 cm, outer soles of coarsely patterned rubber and uppers of leather (84 % and plastics (16 %) completely covering an inner shell of textile material which could not itself serve as the outer part of the upper. The leather and plastics are sewn onto the shell. (See sketch No 9) 6403 91 13 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature, by notes 3 and 4 (a) and the additional note 1 to Chapter 64 and by the wording of CN codes 6403, 6403 91 and 6403 91 13 6. Hiking/trekking boots which cover the ankle, with outer soles of coarsely patterned rubber and uppers comprising a textile bootee, on to which are sewn pieces of leather covering about 80 % of the external surface excluding the area of the integral tongue. (See sketch No 10) 6406 19 90 Classification is determined by general rules 1 and 6 for the interpretation of the combined nomenclature, by note 4 (a) and the additional note 1 to Chapter 64 and by the wording of CN codes 6404, 6404 19 and 6404 19 90. After removal of the pieces of leather, all of which are regarded as reinforcements, the external surface area of the uppers consists entirely of textile material (1) The drawings are of a purely illustrative nature.